


110 HCON 190 : Authorizing printing of the brochure

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 190
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 25, 2007
			Received
		
		CONCURRENT RESOLUTION
		Authorizing printing of the brochure
		  entitled How Our Laws Are Made, the document-sized, annotated
		  version of the United States Constitution, and the pocket version of the United
		  States Constitution.
	
	
		1.How Our Laws Are
			 Made
			(a)In
			 GeneralAn edition of the brochure entitled How Our Laws
			 Are Made, as revised under the direction of the Parliamentarian of the
			 House of Representatives in consultation with the Parliamentarian of the
			 Senate, shall be printed as a House document under the direction of the Joint
			 Committee on Printing.
			(b)Additional
			 CopiesIn addition to the usual number, there shall be printed
			 the lesser of—
				(1)550,000 copies of
			 the document, of which 440,000 copies shall be for the use of the House of
			 Representatives, 100,000 copies shall be for the use of the Senate, and 10,000
			 copies shall be for the use of the Joint Committee on Printing; or
				(2)such number of
			 copies of the document as does not exceed a total production and printing cost
			 of $479,247, with distribution to be allocated in the same proportion as
			 described in paragraph (1), except that in no case shall the number of copies
			 be less than 1 per Member of Congress.
				2.Document-sized,
			 annotated United States Constitution
			(a)In
			 GeneralThe 2007 edition of the document-sized, annotated version
			 of the United States Constitution shall be printed as a House document under
			 the direction of the Joint Committee on Printing.
			(b)Additional
			 CopiesIn addition to the usual number, there shall be printed
			 the lesser of—
				(1)550,000 copies of
			 the document, of which 440,000 copies shall be for the use of the House of
			 Representatives, 100,000 copies shall be for the use of the Senate, and 10,000
			 copies shall be for the use of the Joint Committee on Printing; or
				(2)such number of
			 copies of the document as does not exceed a total production and printing cost
			 of $535,853, with distribution to be allocated in the same proportion as
			 described in paragraph (1), except that in no case shall the number of copies
			 be less than 1 per Member of Congress.
				3.Pocket version of the
			 United States Constitution
			(a)In
			 GeneralThe 23rd edition of the pocket version of the United
			 States Constitution shall be printed as a House document under the direction of
			 the Joint Committee on Printing.
			(b)Additional
			 CopiesIn addition to the usual number, there shall be printed
			 the lesser of—
				(1)550,000 copies of
			 the document, of which 440,000 copies shall be for the use of the House of
			 Representatives, 100,000 copies shall be for the use of the Senate, and 10,000
			 copies shall be for the use of the Joint Committee on Printing; or
				(2)such number of
			 copies of the document as does not exceed a total production and printing cost
			 of $188,462, with distribution to be allocated in the same proportion as
			 described in paragraph (1), except that in no case shall the number of copies
			 be less than 1 per Member of Congress.
				
	
		
			Passed the House of
			 Representatives July 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
